Exhibit SUMMARY COMPENSATION TABLE The following table shows the compensation paid or accrued during the fiscal year ended December 31, 2007 to (1) our Chief Executive Officer, (2) our Chief Financial Officer and (3) our two other executive officers, other than our Chief Executive Officer and our Chief Financial Officer, during the fiscal year ended December 31, 2007. There were no other employees who were executives, and there were no non-executives who earned over $100,000.See Note to the Financial Statements for detailed information on their contracts. Name and Principal Position Year Salary Paid (1) Bonus Stock Awards Option Awards (3) Non-Equity Incentive Plan Compensation Non-Qualified Deferred Compensation Earnings All Other Compensation Total Edon Moyal, CEO 2007 $ 216,000 -0- -0- -0- -0- -0- -0- $ 216,000 Dan Fleyshman, President 2007 $ 216,000 -0- -0- -0- -0- -0- -0- $ 216,000 John F. Moynahan, CFO (2) 2007 $ 133,000 -0- -0- 250,000 -0- -0- -0- $ 133,000 Joseph Conte, EVP 2007 $ 128,000 -0- -0- -0- -0- -0- -0- $ 128,000 (1)Due to cash flow considerations, the executives deferred payment on a portion of their salaries as follows:Edon Moyal - $94,500, Dan Fleyshman - $94,500, John Moynahan - $76,803, Joseph Conte - $124,000. (2)Mr.
